Iflt-W
                                  ELECTRONIC RECORD




COA#       01-14-00251-CR                         OFFENSE: 22,011 (Sexual Assault)

           Richard A. Dunsmore v. The State
STYLE:     of Texas                               COUNTY:        Brazoria

COA DISPOSITION:        DISMISS                   TRIAL COURT:   412th Judicial District Court


DATE: 09/09/2014                  Publish: NO     TCCASE#:       56909




                          IN THE COURT OF CRIMINAL APPEALS


         Richard A. Dunsmore v. The State of
                                                                   i«nt-/y                  1*20-IV
STYLE:   Texas                                        CCA#:


         PRO SE                        Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     00- \H [Mi?             __                  SIGNED:                            PC:_

JUDGE:      /fr£      ^AAyi^fr^                       PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD